Case 2:21-cr-00026-TOR   ECF No. 1   filed 03/16/21   PageID.1 Page 1 of 2




                                                                   FILED IN THE
                                                               U.S. DISTRICT COURT
                                                         EASTERN DISTRICT OF WASHINGTON



                                                          Mar 16, 2021
                                                              SEAN F. MCAVOY, CLERK




                                        2:21-CR-26-TOR
Case 2:21-cr-00026-TOR   ECF No. 1   filed 03/16/21   PageID.2 Page 2 of 2
